Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bending region, as recited in claim 6, including the detail of the plating 132, 134, 140, and insulating pattern 150 and 160, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because of the following informalities:
(a) “D”  “E” and “c”, as shown in figure 3, are not described in the specification. 
(b) “Fig. 2” in paragraph [0021], and paragraph [0026] may be - - figure 3 - -.
 (c) “a third region corresponding to an upper portion of the second insulating pattern; and 2Serial No. 16/688,476Docket No. HI-1402.01Reply to Office Action of a fourth region which differs from the third region where the second insulating pattern is provided, as recited in the claim 1, have not been described in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 8-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites  “a second plating layer under the second metal layer” (line 5 of the claim), “a second insulating pattern under the second plating layer” (line 7 of the claim), wherein the second plating layer includes: a third region corresponding to an upper portion of the second insulating pattern; and 2Serial No. 16/688,476Docket No. HI-1402.01 Reply to Office Action of a fourth region which differs from the third region where the second insulating pattern is provided,” and  “wherein a thickness of the third region of the second plating layer corresponds to a thickness of the fourth region of the second plating layer” is confusing. As recited above, the second  insulation layer formed on the second plating layer, but not recite the second insulating layer is formed only on a part of the second plating layer. As result “a third region” and “second region,” as recited in the claim are unclear.
Claims 2-7, 8-16, and 18-21 depend upon claim 1 and inherit the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2006/0163718), in view of prior art figure 2 of the specification, hereafter Priorart’2, Lee (US 2010/016/0165657), Lim (KR101547500B1, submitted by the applicant), and Kim (JP2012019210).
 Regarding claim 1, Kurihara, figure 2, discloses a flexible printed circuit board (FPCB), comprising: a base (11); a first metal layer (20, 21); a first plating layer on the first metal layer (24, 25) and having a first opening (see figure, opening where an insulating layer 17 formed); a first insulating pattern (17) provided in the first opening of the first plating layer (see figure); wherein the first plating layer includes: a first region corresponding to a lower portion of the first insulating pattern (see figure, where insulating layer 17 is formed); and a second region which differs from the first region where the first insulating pattern is provided (the region other than where the insulating layer 17 is formed),  wherein the first plating layer includes: a first sub-plating layer, and a second sub-planting layer on a first part of the first sub-plating layer, and wherein the first insulating pattern is provided on a second part of the first sub-plating layer (see figure); wherein a thickness of the second region of the first plating layer is greater than a thickness of the first region of the first plating layer (see figure)
Kurihara does not disclose a second metal layer on respective surfaces of the base, a second plating layer under the second metal layer, and a second insulating pattern under the second plating layer, wherein the second plating layer includes: a third region corresponding to an upper portion of the second insulating pattern; and4Serial No. 16/688,476Docket No. HI-1402.01 Reply to Office Action of a fourth region which differs from the third region where the second insulating pattern is 
Priorart’2 discloses a circuit board with a base (10), a metal layers (20) on both the sides of the base layer, and plating layers (first plating layer 30, and the second plating layer 40) on top of the metal layer (20), and bottom of the other of the meal layer (20).  Priorart’2 further discloses the second plating layer with the uniform thickness, where the insulating layer is formed, and where the insulating layer is not formed.
Lee, figure 6, discloses a flexible circuit board with a base substrate (125) with metal layers (128, 139), on both the surface of the substrate having plating layers (132, 141).
Lim, figure 5, discloses a flexible printed circuit board with a metal layer, a plating layer and an insulating layer on both the sides of a base (20), including the second plating layer (135) with an uniform thickness.
Kim, figure 3, discloses a printed circuit board (FPCB), including a base (101); a first metal layer and a second metal layer on both surfaces of the base (102a, 102b); a first plating layer on the first metal layer (103a, 104a); a second plating layer on the second metal layer (130b, 104b); and a first insulating pattern and a second insulating pattern respectively disposed on some region of the first plating layer and the second plating layer (obvious as described at paragraph 0062 and 0063, for desired protection, not shown in the partial figure. Kim further discloses the thickness of the first plating layer is greater than that of the second plating layer.
Additionally, providing the metal layer, second insulating pattern and the second plating layer on the other side of the substrate is merely duplicating the required In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and St. Regis Paper Co, v. Bemis Co., 193 (USPQ8 (CA7 1977).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the application, to provide the board of Kurihara a second metal layer on respective surfaces of the base, a second plating layer under the second metal layer, and a second insulating pattern under the second plating layer, wherein the second plating layer includes: a third region corresponding to an upper portion of the second insulating pattern; and4Serial No. 16/688,476Docket No. HI-1402.01 Reply to Office Action of a fourth region which differs from the third region where the second insulating pattern being provided, as taught by Priorart’2, Lee, Lim, and Kim in order have increased wiring density.

Regarding claim 2, the modified board of Kurihara further discloses wherein an upper surface of the first insulating pattern is positioned at a higher level than an upper surface of the first plating layer (see figure).

Regarding claim 3, the modified board of Kurihara further discloses wherein a lower surface of the second insulating pattern is positioned at a lower level than a lower surface of the second plating layer (obvious from the modified structure of Kurihara, as applied above, as disclosed by Lim).



Regarding claim 5, the modified board of Kurihara further discloses wherein the first insulating pattern is overlapped with the second insulating pattern in a vertical direction of the base (obvious as applied to claim 1 above).

Regarding claim 6, the modified board of Kurihara further discloses wherein the first insulating pattern and the second insulating pattern are provided at a bending region (obvious in order to have desired strength).

Regarding claim 7, the modified board of Kurihara further discloses wherein the first plating layer is thinner than the first insulating pattern, and wherein a thickness of the second plating layer is thinner than the second insulating pattern (obvious as shown in the figure of Kurihara, and Lim, in order to have desired insulating and conductive properties).

Regarding claim 9, the modified board of Kurihara further discloses wherein the first sub-plating layer is provided in the first region and the second region, and the second sub-plating layer is provided in the second region and on the first sub-plating layer (see figure of Kurihara).

Regarding claim 10, the modified board of Kurihara further discloses wherein the first sub-plating layer and the second sub-plating layer include different materials (obvious as disclosed by Kurihara, paragraph 0060 to paragraph 0063).

Regarding claim 11, the modified board of Kurihara further discloses wherein the first sub-plating layer and the second sub-plating layer have different contents of tin (Sn), (obvious as disclosed by Kurihara, paragraph 0060 to paragraph 0063).

Regarding claim 12, the modified board of Kurihara further discloses wherein the first plating layer and the second plating layer include a common material (obvious as disclosed by Kurihara, paragraph 0060 to paragraph 0063).

Regarding claim 13, the modified board of Kurihara further discloses wherein the thickness of the second region of the first plating layer is greater than a thickness of the second plating layer (obvious from the disclosure of Kim, in order to have desired protection and current carrying capacity).

Regarding claim 14, the modified board of Kurihara further discloses wherein the base is a chip on film (COF) base (obvious as disclosed by Kurihara, paragraph 0001), and the first insulating pattern has a structure buried in the first plating layer (obvious as disclosed by Kurihara).



Regarding claim 16, the modified board of Kurihara further discloses wherein a width of the first insulating pattern is equal to a width of the second insulating pattern (obvious as disclosed by Lim).

Regarding claim 18, the modified board of Kurihara further discloses the display device  comprising the FPCB of claim 1 (the flexible circuit board of claim 1), wherein the first insulating pattern is provided at a portion in a bent structure where a change of tensile force is relatively large, and wherein the second insulating pattern is provided at another portion in the bent structure where a change of tensile force is relatively small (obvious as the modified board of Kurihara discloses the structure. Additionally, it is old and known to have flexible circuit board used with a display device in order to have necessary interconnection).

Regarding claim 19, the modified board of Kurihara further discloses wherein the first region of the first plating layer where the first insulating pattern is provided and third region of the second plating layer where the second insulating pattern is provided have different thicknesses (obvious to have desired strength and conductivity).



Regarding claim 21, the modified board of Kurihara further discloses wherein the first insulating pattern and the second insulating pattern are provided in a range not overlapped with a boundary line of the bending region (obvious as disclosed by Priorart’2, in order to have desired flexibility, as well as, protection from stress / strain).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,517,172, hereinafter, Pat’172. in view of the Prior art figure 2, hereafter Priorart’2. 

Regarding claim 1, the claims of Pat’172 discloses a flexible printed circuit board (FPCB), comprising: a base (line 2, claim 1); a first metal layer and a second metal layer on respective surfaces of the base (line 3-4); a first plating layer on the first metal layer (line 5) and having a first opening (obvious from the recitation, line 16-23); a second plating layer under the second metal layer (line 6); a first insulating pattern provided in the first opening of the first plating layer (obvious as recited at line 16); and a second insulating pattern under the second plating layer (line 7-8), wherein the first plating layer includes: a first region corresponding to a lower portion of the first insulating pattern (obvious from the recitation at line 17-18); and a second region which differs from the first region where the first insulating pattern is provided (line 19-20), wherein the second plating layer includes: a third region corresponding to an upper portion of the second insulating pattern; and4Serial No. 16/688,476Docket No. HI-1402.01 Reply to Office Action of a fourth region which differs from the third region where the second insulating pattern is provided (obvious as disclosed by priorart’2), wherein the first plating layer includes: a first sub-plating layer, and a second sub-planting layer on a first part of the first sub-plating layer, and wherein the first insulating pattern is provided on a second part of the first sub-plating layer (obvious from the recitation at line 16-23),  wherein a thickness of the second region of the first plating layer is greater than a thickness of the first region of the first plating layer (obvious as disclosed at line 21-23), and wherein a thickness of the third region of the second plating layer corresponds to a thickness of the fourth region of the second plating layer (obvious as disclosed by priorart’2, in order to have strength, and electrical conductivity).



Regarding claim 3, the claims of Pat’172 further discloses wherein a lower surface of the second insulating pattern is positioned at a lower level than a lower surface of the second plating layer (obvious as the second insulating layer is formed on the bottom of the second plating layer).  

Similarly, claims 4-16, and 18-21 are obvious in view of claims of Pat’172, but not describe / explained for the sake of brevity.

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, regarding the objection to figure, for not showing the bend portion is maintained. The applicant pointed to prior art figure 1. However, the prior art is a single sided board, whereas the invention is a double sided board. Therefore, all the detail of the metal layer, plating layer and insulation layer may be shown in the figure, including the bend portion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nagao (US 2006/0268530), figure 5, discloses a flexible printed circuit board with base (1), a conductive wiring (2), and a insulating layer (solder resist layer (7).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / February 12, 2021